Title: To Benjamin Franklin from the Baron von Blome, 21 November 1783
From: Blome, Baron Otto von
To: Franklin, Benjamin


          
            
              à Paris, ce 21. Novbre. 1783.
            
            Le Soussigné Envoyé Extraordinaire de Sa Majesté Danoise près Sa Majesté Très-Chretienne est chargé par ordre exprès de Sa Cour d’exposer à Monsieur Franklin, Ministre Plénipotentiaire des Etats-Unis de L’Amérique près Sa Majesté Très-Chretienne, le Fait suivant:
            Le Vaisseau Danois la Providentia, Cape. André Brun, appartenant à Erasmus Dybevad à Christiania en Norvège, avoit

été fretté à Londres en Juillet 1781, pour aller avec une Cargaison consistant en marchandises Sèches à L’Isle de Saint-Thomas en Amérique; Le 27. Octobre, étant à la hauteur de l’Isle Téneriffe, il fut rencontré par le Corsaire Américain the Henrick, Cape. Thomas Benson, ou Bentzon, portant Pavillon Anglois, qui sans aucun égard pour le Pavillon Danois S’en empara et L’envoya à Salem, où il n’est arrivé que le 7. Janvier Suivant, après avoir été mené dans cet intervalle le long des Còtes, dont il a été fort endommagé.
            Par le Jugement d’une Cour maritime tenue à Boston en Fevrier 1782, ce Batiment a été remis en liberté, en lui payant à peu près la moitié du Fret, sans aucun autre Dédommagement; et quant à la Cargaison, elle a été confisquée au profit des Capteurs, sous prétexte qu’elle étoit de propriété Angloise.
            Sans s’arrèter à ce qu’il y a eù d’irrégulier dans la Procédure, les Proprietaires et Intéressés tant du Vaisseau que de la Cargaison sont en droit de reclamer la Réstitution entiere avec une Indemnité proportionnée aux Dommages qu’ils ont soufferts par cette Saisie illégale.
            Les Piéces cy-jointes no. 6–12, contenant les Déclarations, Factures et Comptes, produits dans la forme requise, constatent que la perte pour les Proprietaires du Batiment monte
            
              
                
                à £726:17.  
              
              
                et celle de la Cargaison . . . . . . . . . . . . . . . . . .
                a £24567. 8. 2
              
              
                faisant en total la Somme de . . . . . . . . . . . . . . . . .
                25294: 5. 2
              
            
            Livres Sterling, qu’ils réclament justement avec les Interèts à 5. pour Cent â compter du 1r. Janvier 1782.
            La Cour de Dannemarc ne peut qu’appuyer leur Réclamation, parcequ’elle est fondée sur les principes de la Liberté et de la Sureté du Pavillon Neutre, principes que les Etats-Unis de L’Amérique ont temoigné de reconnoitre pour justes et

conformes au Droit des Nations libres et indépendantes, et qui ont été déclarés par la Convention maritime des Neutres aux Puissances Belligérantes. Les Circonstances n’avoient pas permis jusqu’ici de demander au Congrès des Etats-Unis la Satisfaction duë au Pavillon de Sa Majesté Danoise; Mais après les preuves multipliées et non équivoques que Sa Majesté lui a données de Son Amitié et de Son Affection Sincères, Elle espere avec une entiere confiance dans les Sentiments de Justice et d’Equité du Congrès, qu’Il ne se refusera pas à faire Droit à cette Demande légitime.
            
              de Blome
            
          
          
            Monsieur Franklin est prié de vouloir bien renvoyer les Pièces cy-jointes no. 6–12, aprés en avoir fait usage.
          
         
          Endorsed: Minister of Denmark
        